DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 14, 2021.  Currently, claims 1-20 are pending.  Claim 20 has been withdrawn as drawn to non-elected subject matter. 
	
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-19 in the paper filed October 14, 2021 is acknowledged.
	The requirement is still deemed proper and is therefore made FINAL.

Priority
This application claims priority to provisional application 62/713,996, filed August 2, 2018.

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8-13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A) Claim 8 is directed to the surrogate data are primers or probes compatible with a nucleic acid sequence.  Claim 7 from which claim 8 depends requires that the security taggant is not DNA and not RNA.  It is unclear if the primers and probes are not DNA or RNA or whether Claim 8 does not further limit Claim 7.  Clarification is required. 
Claim 9 is indefinite because it is unclear whether the Py-lm, a polyamide that is able to bind minor grooves of dsDNA, is in an adhesive sealant or whether the combination also encompasses DNA.  It is unclear how an adhesive sealant with Py-lm is a security protection system.  Even more, it is unclear how the Py-lm encodes information.  The Py-lm appears to be a polyamide and binds minor grooves of dsDNA but without DNA in the sealant it is unclear how this provides or encodes any information. Clarification is required.  
Claims 10, 13, 17 appears to require a method step in the product claim.  Claim 10 requires the taggants are introduced to the adhesive sealant during formulation.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  See MPEP 2173.05(p).  For example, it 
Claim 12 lacks proper antecedent basis.  “The solvent” recited in Claim 12 lacks proper antecedent basis.  Claim 1 does not set forth a solvent.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz et al. (US 9,243,283, Jan 26, 2016).
Swartz teaches a system for authentication and tamper detection using nucleic acid taggants.  Swartz teaches an authentication security protection system comprising 
With regard to Claim 4, the DNA inherently is traceable and configured according to a scheme.  DNAs are traceable and configured.  

Claim(s) 1-4, 7, 10-13, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reep et al. (US 2007/0048761, March 2007).
Reep teaches a system for authenticating multiple components associated with a particular product.  Reep teaches the compound may be a pain, ink, paste, emulsion, glue, adhesive or other compound that may be mixed and/or integrated with an invisible marker (para 12).  Reep teaches the taggant may be DNA (para 25)(limitations of Claim 2-3).  Reep further teaches the taggant may be a luminescent, phosphorescent, chemiluminescent taggant, for example (para 12)(limitations of Claim 7).  
With regard to Claim 4, 11, the taggants are inherently traceable and configured according to a scheme.  DNAs are traceable and configured.  
With regard to Claim 10, 13, Reep teaches the nucleic acid tag may be encapsulated and suspended in a solvent solution producing a “stock” DNA taggant solution that can be added to the marker compound mixture for the type of product to be authenticated (para 31).  Claim 13 recites an intended use of promoting uniform homogeneity.  

Claim 17 does not appear to provide any further limitations to describe the product.  Instead Claim 17 appears to be a method step.  
Claim 18 recites an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the intended use can be performed by the system of Reep.  

Claim(s) 1-6, 10, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayward et al. (US2016/0102215, April 2016).
Hayward teaches a system for incorporating soluble security markers into cyanoacrylate solutions.  Hayward teaches cyanoacrylate is also known as superglue or crazy glue (para 7).  Superglue is an adhesive sealant.  Hayward teaches incorporating nucleic acid markers into cyanoacrylate for authentication purposes (para 12).  
Hayward teaches the nucleic acid may be DNA or RNA (para 28)(limitations of Claims 2-3, 5).  With regard to Claim 4 and 6, the DNA and RNA inherently is traceable and configured according to a scheme.  RNA and DNAs are traceable and configured.  
Hayward teaches a water soluble cyanoacrylate security marker solution is produced by incorporating an amount of water soluble securing compound co-solvent solution into the cyanoacrylate solution.  


With regard to Claim 10, 13, Hayward teaches the nucleic acid tag may be formulated by incorporating aqueous compounds and solutions into a cyanoacrylate mixture (para 74).  Claim 13 recites an intended use of promoting uniform homogeneity which is an inherent property.  Hayward teaches by adding aqueous compounds to a ketone co-solvent, it is possible to incorporate aqueous compounds into cyanoacrylate (para 74).  
With regard to Claim 12, Hayward teaches illustrative cyanoacrylate (CA) monomers are CA esters (para 71).  Hayward teaches mixing an aqueous compound with the monomers to form cyanocacrylate.  
With regard to Claim 16 and 17 the claims do not appear to provide any further limitations to describe the product.  Claim 16 appears to teach an intended use and Claim 17 appears to be a method step.  
Claim 18 recites an intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayward et al. (US2016/0102215, April 2016) in view of Jaime et al. (US 2015/0240297, August 26, 2015).
Hayward teaches a system for incorporating soluble security markers into cyanoacrylate solutions.  Hayward teaches cyanoacrylate is also known as superglue or crazy glue (para 7).  Superglue is an adhesive sealant.  Hayward teaches incorporating nucleic acid markers into cyanoacrylate for authentication purposes (para 12).  

Hayward teaches a water soluble cyanoacrylate security marker solution is produced by incorporating an amount of water soluble securing compound co-solvent solution into the cyanoacrylate solution.  
Hayward teaches a nucleic acid cyanoacrylate marker may be applied to a metal article directly or in a paint solution (para 67).  The NA/cyanoacrylate marker can be mixed directly into the paint solution and may be painted across both a nut and bolt to insure the correct parts are being utilized (para 67)(limitations of Claim 14).  Hayward teaches the paint may be a topcoat or varnish as a topical application (para 65)(limitations 15).  
Hayward does not specifically teach using a colloidal suspension for the taggants of adhesive sealant.
However, Jaime teaches markers for authentication and verification.  Jaime teaches metal nanoparticles with adsorbed DNA that have been incorporated as the marker may be used to enhance the Raman SERS signal and can be added individually in the colloidal form.  
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have modified the DNA taggant solution of Hayward to include colloidal suspensions as taught by Jaime to enhance detection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/557,565 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 1-6 of the instant application is generic to all that is 

    PNG
    media_image1.png
    351
    852
    media_image1.png
    Greyscale

	
	

Conclusion
No claims allowable over the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 26, 2022